Title: From Thomas Jefferson to James Lyle, 7 June 1808
From: Jefferson, Thomas
To: Lyle, James


                  
                     Dear Sir 
                     
                     Monticello June 7. 08.
                  
                  Your favor of May 14. was recieved at this place after a circuitous course by Washington. I have felt with deep regret my own slow progress in the paiment of my old debt to Kippen & co. and with equal thankfulness your friendly indulgence in leaving the paiment so much to my convenience. it renders more strong the sentiment of a faithful discharge of it ultimately, and I have been in the hope that in the mean time the interest arising would be a compensation. if it would be more satisfactory to compensate these indulgencies by a regular paiment of the annual interest on a fixed day of the year, when I should have failed to do that by paiments within the year towards the discharge of principal & interest, I would do it with entire punctuality. at the present moment your letter finds me unable to make a remittance. much as I have been blamed, by those who disapprove of the embargo, no one feels it more inconveniently than myself. not a dollar’s worth of my last-year’s crop has been sold while I have had to meet the expence of getting it to the market. in the present state of things I am afraid to say any thing more precise than that I will with as little delay as circumstances will admit do what I shall be able towards the reduction of the debt. I am unwilling to name a sum or day lest I might be disappointed. I have examined the statement you have sent me, and altho’ I have not been able to go back into a review of all the transactions, yet my confidence in your accuracy leaves me without a doubt of it’s correctness. with respect to mr Bolling’s debt, I must pray you to recover it for me with your own, or I shall lose it. I think I assigned the bond to the company. if I did not, I can still do it, and it may be recovered in their name, as the use of mine would certainly be disagreeable. relying on your friendship in this business, I repeat to you the assurances of my constant esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               